*273OPINION.
Tettssell
: While there appears to be no doubt that the club- room paid for by this petitioner was used as an accessory to the business of the corporation by which he was employed, and that some unknown portion of the taxi fares incurred by him was for the benefit of his employer, although a considerable share of such taxi fares was apparently for the petitioner’s personal benefit and convenience, there is no evidence in the record to indicate that the basis of the petitioner’s compensation from his employer was fixed with a view of requiring him to meet the club-room expenses or the taxi fares. In the absence of an agreement, such expense items should be adjusted, if at all, between the employer and the employee. The employee can not take advantage of the Federal tax law for the purpose of correcting the omissions occurring in his arrangements with his employer.

The deficiency for the year 19%3 is $J¡,10.19. Order will he entered accordingly.

Phillips dissents.